Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 6, and 7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 7070029 to Deferme.

Re: claim 1.  Deferme shows in figure 8 a vehicle damper comprising: a fluid filled cylinder 18 shown in figure 1, a piston 10 for movement within the cylinder, wherein the piston 10 isolates a first volume above the piston in the cylinder from a second volume below the piston in the cylinder; at least two compression ports, as labeled, formed in the piston 10; at least two rebound ports shown at flows R, S formed in the piston 10; at least one compression shim, as labeled, at least partially blocking 


See Next Page.













[AltContent: textbox (Rebound check plate)][AltContent: arrow][AltContent: textbox (One-directional compression bleed valve flow path)][AltContent: arrow][AltContent: textbox (Second fluid collection area)][AltContent: arrow][AltContent: textbox (First fluid collection area)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Rebound shim)][AltContent: arrow][AltContent: textbox (Compression shim)][AltContent: arrow][AltContent: textbox (Compression ports)][AltContent: arrow]
    PNG
    media_image1.png
    531
    555
    media_image1.png
    Greyscale

[AltContent: textbox (Compressive check plate)]


disposed within the piston and fluidically coupling the first volume in the cylinder to the second volume in the cylinder, the one-directional compression bleed valve flow path fluidically coupled the second volume below the piston at a location upstream of the at least one compression shim, as labeled, as shown; and a digressive damping characteristic feature configured to generate a damping rate for the vehicle damper which is non-linear, the digressive damping characteristic feature comprising: a 
	Re: claim 6.  See the labeled first fluid collection area in figure 8 of Deferme.
	Re: claim 7.  See the labeled second fluid collection area in figure 8 of Deferme.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 8, 9, 11, and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deferme in view of US Patent Application 2005/0034944 to Grundei.

Grundei teaches in figure 1 the use of a first plate 21 comprising at least one aperture 33 formed through the first plate aligned with the at least one compression   port 13.
	Examiner notes that at least one aperture encompasses a plurality of apertures.  Also see In re Harza with respect to duplication of parts i.e. duplication of the apertures and ports.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first plate of Deferme to have included a plurality of apertures/ports, in view of the teachings of Grundei, in order to provide a means of achieving additional fluid flow to adjust the damping characteristic of the damper.

Grundei teaches in figure 1 the use of a second plate 19 comprising at least one aperture 35 formed through the second plate aligned with the at least one rebound    port 15.
	Examiner notes that at least one aperture encompasses a plurality of apertures.  Also see In re Harza with respect to duplication of parts i.e. duplication of the apertures and ports.
    In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second plate of Deferme to have included a plurality of apertures/ports, in view of the teachings of Grundei, in order to provide a means of achieving additional fluid flow to adjust the damping characteristic of the damper.
Re: claim 14.  See the labeled first fluid collection area in figure 8 of Deferme.
.



Response to Amendment
While the amendment filed 11/10/21 overcomes the previously presented drawing and 112 rejections, Examiner notes that the amendment also places the case in a condition in which the rejections using the Deferme reference can be reinstated.  
Accordingly, the above rejections have been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
January 19, 2022